Citation Nr: 1749781	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-16 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (DMII).

2.  Entitlement to a disability rating in excess of 70 percent for service-connected depressive disorder, not otherwise specified (DDO).


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 19, 1975 to December 4, 1975; from September 22, 2001 to September 21, 2002; from February 10, 2003 to May 29, 2003; and from March 4, 2007 to March 2, 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In March 2016, the Board remanded this matter to the RO for additional development.  The requested development has been substantially completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's DMII was incurred in service.

2.  Throughout the appeal period, the Veteran's DDO has been productive of social impairment with deficiencies in family relations, judgment, thinking, and mood due to such symptoms as near-continuous depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for diabetes are met.
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2017).

2.  The criteria for a rating in excess of 70 percent for DDO have not been met or approximated at any time during the pendency of the claim.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9434.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims for increased ratings.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

As a preliminary matter, the Board notes that the determination of whether the Veteran's DMII is service-connected turns on whether the Veteran, a member of the U.S. Army Reserves, was on active duty at the time of his diagnosis.  The record on appeal establishes that he was.

The Veteran's STRs show that he was ordered to active duty on June 28, 2005, and released from active duty on July 21, 2005.  On July 15, 2005, the Veteran was given a provisional diagnosis of non-insulin dependent diabetes mellitus, which was confirmed by a glucose tolerance test.   On July 19, 2005, the Veteran was determined to be non-deployable due to "new onset diabetes."  A July 20, 2005, Active Duty Report noted that the Veteran had entered into active duty as a member of an Army Reserve component and served 24 days.  Therefore, the Board finds the record clearly establishes that the Veteran's DMII had its onset in service.

The Board notes that no Certificate of Release from Active Duty was issued for the aforementioned period of service.  As a result, medical examinations on record deny service connection for DMII on the grounds that the condition pre-existed service.  However, the record establishes that the Veteran was on active duty at the time of the referenced tests.  Thus, the Board finds that service-connection is warranted for DMII.

Increased Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

DDO is rated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under the Rating Formula, a 70 percent disability rating is awarded when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationship.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

Symptoms listed serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).  ).  When evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.

The Veteran's DDO has been rated as 70 percent disabling since his October 2012 VA examination, pursuant to DC 9434.  He seeks a higher rating based on the Social Security Administration's (SSA) determination of disability.

Turning now to the relevant facts in this case, the evidence shows that the Veteran was hospitalized in June 2011 due to suicidal ideation, aggression, and agitation.  He reported a loss of interest in activities, decreased appetite, crying spells and trouble sleeping at night, poor concentration, and feelings of worthlessness and hopelessness.  He endorsed suicidal ideation without any plan but denied ideations to harm others.

VA Psychiatry Notes report that the Veteran was generally well-groomed with occasional bouts of neglected appearance.  His memory and concentration were grossly intact with logical thought processes; and he was oriented to time and place.  He generally denied suicidal and homicidal ideation but lacked impulse control.  However, he occasionally endorsed auditory hallucinations.  He also experienced insomnia and anhedonia and exhibited occasional outbursts of verbal and physical violence toward his family.

At an August 2011VA examination, the Veteran reported trouble sleeping, restlessness, physical aggression, misplacing household objects, irritability, nervousness, ruminations, feelings of worthlessness, and social withdrawal.  Upon examination, the Veteran's memory and concentration were grossly intact with logical and goal oriented thought processes and good impulse control.  The Veteran denied suicidal or homicidal ideation, delusions, and hallucinations.  His mood was depressed with a constricted affect, and he exhibited poor hygiene. The Veteran was diagnosed with depressive disorder NOS.  The examiner stated that the Veteran's medications made him drowsy but there was no loss of work or social functioning.

The Veteran participated in a partial hospitalization in August 2011 to improve his symptoms of depression.  He reported anger, an inability to sleep, forgetting things, auditory hallucinations, and marital problems.  On release, he was noted to be free from symptoms.

The SSA declared the Veteran to be disabled as of August 2010 due to affective disorders and arthropathies.  A March 2012 SSA psychiatric evaluation noted the Veteran to be distressed, anguished, and depressed with restricted affect.  The Veteran reported feelings of worthlessness, helplessness, and hopelessness due to in-service experiences.  He noted feelings of restlessness and nervousness, fear, an inability to concentrate, uncontrolled emotions, frequent forgetfulness, and an accident at work.  The Veteran reported an inability to handle stress, tension, and the pressures of daily life.  He was easily distracted with regular insight, adequate memory, and superficial judgment.  He was deemed unable to handle his funds.

An October 2012 VA examiner noted the Veteran to have occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran was noted to have near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances including work or a work like setting; neglect of personal appearance and hygiene; and an intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene.  The examiner opined that he could only engage in part time sedentary type jobs due to his mental condition.

Having considered all the evidence of record and the applicable law, the Board finds that a rating in excess of 70 percent is not warranted. 

Throughout the appeal period, the Veteran's depression resulted in occupational and social impairment with deficiencies in family relations, judgment, thinking, and mood.  Though the Veteran struggled with chronic sleep impairment and establishing and maintaining social relationships, the Board notes that he retired from work in 2010. He had no issues with authority or getting along with others and has been continuously married for years.  Thus, total social impairment is not demonstrated.  Moreover, the Veteran is already being compensated for his occupational impairment in his current receipt of a TDIU rating.  

The Board recognizes that the Veteran believes he is entitled to a higher rating. However, the weight of the evidence and the Veteran's lay statements support a 70 percent rating for the Veteran's DDO.  Total occupational and social impairment is not demonstrated.  

The evidence does not show and the Veteran does not claim gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living due to his DDO; disorientation to time or place; or memory loss for names of closes relatives, own occupation, or own name

The preponderance of the evidence is against the assignment of a total disability rating for the Veteran's service-connected DDO.  The findings needed for a higher evaluation were not demonstrated.  Since the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107 (b).  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for DMII is granted.

Entitlement to a rating in excess of 70 percent for DDO is denied.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


